Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 & 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Major (US Pat.Pub.20160329760).
Regarding claim 1, Major teaches a rotor assembly 12, comprising: 
1) 	a rotor core (Fig.13); 
2) 	a plurality of permanent magnets 18; 
3) 	a plastic body (retention structure of magnetically insulative material, e.g., resin) 22 (¶[0153] & ¶[0156]); wherein: 
	the rotor core comprises an inner core (coupling element) 234 and a plurality of outer cores (pole segments) 116 surrounding the inner core (¶[0187]; Fig.13); 
	the inner core 234 comprises an axial through hole (not numbered, for shaft 20; Fig.13); 
	the plurality of outer cores 116 is circumferentially disposed at intervals around the inner core 234 (Fig.13); 
	a radial groove (not numbered) is formed between every two adjacent outer cores 116; and the plurality of permanent magnets 18 is embedded in a plurality of radial grooves (each magnet 18 is positioned between adjacent pole segments 116; ¶[0138]; Fig.13); 

	every outer core 116 comprises a first end (radially outermost face) 120 away from the inner core 234 and a second end (radially innermost face) 118 towards the inner core (¶[0143]; Fig.13); 
	the first end 120 comprises two first hooks (outer tabs) 136 disposed on two sides of the first end, respectively (¶[0146]; Fig.13); 
	the first opening of every radial groove is located between a first hook 136 of an outer core 116 and a first hook 136 of a next an adjacent outer core 116 (Fig.13); 
	the second end comprises a bulge (dovetail projection) 224, wherein the bulge protrudes circumferentially towards the second openings of two radial grooves that are adjacent to the second end 118 to form two second hooks (inner tabs) 134, and the bulge 224 protrudes radially towards the inner core 234; and the plurality of permanent magnets 18 each is clamped between the two first hooks 136 and the two second hooks 134 (Fig.13);
	the inner core (corresponding coupling element of fourth embodiment) 514 comprises an outer surface (not numbered); the outer surface protrudes radially towards the plurality of outer cores 116 to form a plurality of spaced teeth 520 (note that except for details of the inner core/coupling element, the shaft assembly of the fourth embodiment is suitable for use in a motor otherwise configured like the motor of the first preferred embodiment; ¶[0208]-¶[0213]; Figs.24-25); 
	the plurality of spaced teeth 520 each is disposed between two adjacent bulges 224, and is aligned with a middle part of the second opening that is between the two adjacent bulges (while not shown in one figure, this becomes apparent by noting the position of the eight symmetrically-arranged 
	the plastic body 22 is disposed in gaps between the inner core 234 and the plurality of outer cores 116 (the retention structure 22 comprises a body 148 overmolded over at least portions of the pole segments 116 and the magnets 18 so as to secure the pole segments 116 relative to each other, the magnets 18 relative to each other, and the pole segments 116 and magnets 18 relative to each other; ¶[0159]; Fig.13). 

    PNG
    media_image1.png
    369
    457
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    378
    586
    media_image2.png
    Greyscale


	Regarding claim 4/3, the plastic body 22 (overmolding body 148) comprises an upper end plate (front end) 190, a lower end plate (rear end) 192, a plurality of peripheral connection ribs (retention columns) 212, and an inner ring (hub) 222; the upper end plate and the lower end plate are disposed on two ends of the rotor core, respectively (Figs.13-14&16); 
two ends of each of the plurality of peripheral connection ribs 212 are connected to the upper end plate 190 and the lower end plate 192, respectively; each of the plurality of peripheral connection ribs 212 is disposed in the first opening (i.e., away from rotor core); the inner ring 222 is connected to the upper end plate and the lower end plate and fills the gaps between the inner core 234 and the plurality of outer cores 116 (¶[0159]-¶0161] & ¶[0171]-¶[0187]; Figs.11-14&16).
Regarding claim 5/4, the plurality of outer cores 116 each comprises a through hole
(inner and outer positioning openings) 128 and 130 (¶[0144]; Fig.13); the plastic body 22 comprises a plurality of inner connection ribs (i.e., non-magnetic substance, e.g., a synthetic resin filling openings); the plurality of inner connection ribs each is connected to the upper end plate 190 and the lower end plate 192 and fills the through hole (¶[0197]-¶[0198]).
Regarding claim 20/1, Major further teaches a motor 10, comprising a stator assembly 14 (Fig.4), a rotation shaft 20, and a rotor assembly of claim 1, wherein the rotation shaft is disposed in the axial through hole of the inner core 514 of the rotor core (Figs.13&24-25).
 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Major.
Regarding claims 6/1, 7/3, 8/4 & 9/5 Major substantially teaches the invention including a distance between the bulge (dovetail projection) 224 and the teeth 520 (Figs.13&24-25), but does not teach this distance (L1) is “greater than or equal to 1.5mm.”  But, this would have been an obvious matter of engineering design before the effective filing date since it has been held that where the general conditions of a claim are disclosed, discovering the optimum or workable ranges involves only routine skill.  In re Aller, 105 USPQ 233.
Similarly, regarding claims 10/6, 11/7, 12/8 & 13/9 while a distance (L2) between the teeth 520 and an inner surface of the plurality of permanent magnets 18 in Major (Figs.13&24-25) is not “greater than or equal to 1.5 mm”, specifically, this would have been an obvious matter of engineering design before the effective filing date since it has been held that where the general conditions of a claim are disclosed, discovering the optimum or workable ranges involves only routine skill.  In re Aller, 105 USPQ 233.
Similarly, regarding claims 14/10, 15/11, 16/12 & 17/13, while a distance (L3) between the outer surface of the inner core 234/514 and the bulge (interlock) 146 in Major (Figs.13&24-25) is not “greater than or equal to 2 mm”, specifically, this would have been an obvious matter of engineering design before the effective filing date since it has been held that where the general conditions of a claim are disclosed, discovering the optimum or workable ranges involves only routine skill.  In re Aller, 105 USPQ 233.
.  

Response to Arguments
Applicant’s arguments with respect to claims 1 & 3-20 have been considered but are moot because the new ground of rejection.  As noted, Major teaches the added features of the inner core (corresponding coupling element of fourth embodiment) 514 comprising an outer surface (not numbered); the outer surface protrudes radially towards the plurality of outer cores 116 to form a plurality of spaced teeth 520 (note that except for details of the inner core/coupling element, the shaft assembly of the fourth embodiment is suitable for use in a motor otherwise configured like the motor of the first preferred embodiment; ¶[0208]-¶[0213]; Figs.24-25); the plurality of spaced teeth 520 each is disposed between two adjacent bulges 224, and is aligned with a middle part of the second opening that is between the two adjacent bulges (note the position of the eight symmetrically-arranged teeth 520 with respect to shaft keys 516/518 in Figs.24-25 of the fourth embodiment and the keys 238 in Fig.13 of the first embodiment).  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BURTON S MULLINS/Primary Examiner, Art Unit 2832